Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
 	Regarding Claim 1, Burnham discloses a system, comprising:
a general purpose digital processor (Burnham: [0024] : “The central manager 24 is a microprocessor-based computer having data memory and that connects conventionally with a worldwide communications network ”); and
a memory storing instructions executable by the general purpose digital processor to transform the general purpose digital processor into an instrument for assessing a current level of a personality trait of a person, wherein the instructions, when executed by the general purpose digital processor, are operable to (Burnham: [0028] : “An evaluator 36 accesses the scaled responses of the individual and generates personality trait scores and a personality profile 38. The personality profile characterizes the individual as to a plurality of personality trait dimensions, each defined by two contrasting personality traits, and the tendency of the individual towards one or the other of those contrasting traits comprising each trait dimension. ”);
generating the updated assessment of the personality trait of the person based on the at least one pair of values, (Burnham: [0029] : “ The evaluator analyzes the responses by the individual, and then generates a score for each personality trait dimension, by coding the responses numerically and obtaining an average for each personality trait. ”); and
outputting the updated assessment of the personality trait of the person for display to the person  (Burnham: [0042] : “ The second step 60 consists of activities for evaluating the individual's current life situation and sources of fulfillment, with tailored reports as output. This step includes life change evaluation 66 and transitional event analysis 68”);
Burnham discloses the invention in general but does not explicitly teaches wherein the system further includes one or more data stores to retain one or more predefined sets of values corresponding to one or more action definitions, respectively, wherein each predefined set of values includes:
one or more pairs of values for one or more traits, respectively, each pair of values indicative of a predicted impact of an action associated with a corresponding one of one or more action definitions on a corresponding trait of the one or more traits, wherein each pair of values includes a weightage and an indication of whether to assign the weightage for a hormone or brain neural structure; and
one or more deterioration values for the one or more traits, respectively, each deterioration value indicative of a predicted loss of impact over time associated with the corresponding action on the corresponding trait of the one or more traits, wherein each deterioration value includes a half life of a corresponding one of either the hormone’s effect on the corresponding trait or the brain neural structure’s effect on the corresponding trait;
wherein the instructions, when executed by the general purpose digital processor, are further operable to 
identifying one or more actions that are performed by the person and corresponding to at least one of the action definitions, the one or more actions performed by the person following a first time corresponding to the original assessment value, said identifying the one or more actions including identifying at least one elapsed time value, wherein each elapsed time value is indicative of an amount of time between a second time corresponding to performance of an action of the identified actions and a third time corresponding to the updated assessment;
selecting from the one or more predefined sets of values based on the identified one or more actions, wherein the selected predefined set(s) of values include at least one of the pairs of values and at least one deterioration value;
the at least one deterioration value, and the at least one elapsed time value

Therefore claim  1-5, 7, 11-15 & 17 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from Michael Cofield (Reg. No. 54,630) on 5/25/2022.

The application has been amended as follows: 
	1.	(Currently Amended)	A system, comprising:
a general purpose digital processor; and
a memory storing instructions executable by the general purpose digital processor to transform the general purpose digital processor into an instrument for assessing a current level of a personality trait of a person, wherein the instructions, when executed by the general purpose digital processor, are operable to 
wherein the system further includes one or more data stores to retain one or more predefined sets of values corresponding to one or more action definitions, respectively, wherein each predefined set of values includes:
one or more pairs of values for one or more traits, respectively, each pair of values indicative of a predicted impact of an action associated with a corresponding one of one or more action definitions on a corresponding trait of the one or more traits, wherein each pair of values includes a weightage and an indication of whether to assign the weightage for a hormone or brain neural structure; and
one or more deterioration values for the one or more traits, respectively, each deterioration value indicative of a predicted loss of impact over time associated with the corresponding action on the corresponding trait of the one or more traits, wherein each deterioration value includes a half life of a corresponding one of either the hormone’s effect on the corresponding trait or the brain neural structure’s effect on the corresponding trait;
wherein the instructions, when executed by the general purpose digital processor, are further operable to 
identifying one or more actions that are performed by the person and corresponding to at least one of the action definitions, the one or more actions performed by the person following a first time corresponding to the original assessment value, said identifying the one or more actions including identifying at least one elapsed time value, wherein each elapsed time value is indicative of an amount of time between a second time corresponding to performance of an action of the identified actions and a third time corresponding to the updated assessment;
selecting from the one or more predefined sets of values based on the identified one or more actions, wherein the selected predefined set(s) of values include at least one of the pairs of values and at least one deterioration value;
generating the updated assessment of the personality trait of the person based on the at least one pair of values, the at least one deterioration value, and the at least one elapsed time value; and
outputting the updated assessment of the personality trait of the person for display to the person.

	2.	The system according to claim 1, wherein each of the action definitions is associated with at least one of a physical action, a mind action, a dietary action and a brain action.

	3.	The system according to claim 1, wherein the one or more second times are taken from an action log.

	4.	(Currently Amended)	The system of claim 1, wherein the instructions, when executed by the general purpose digital processor, are further operable to 

	5.	The system of claim 4, wherein the instrument is configured to suggest that the person perform at least one action in response to receipt of the user input by the controls, wherein the suggested at least one action corresponds to one of the one or more action definitions of the personality trait.

	6.	The system of claim 5, wherein the suggested at least one action includes a video game exercise.

	7.	(Currently Amended)	The system of claim 5, wherein the instructions, when executed by the general purpose digital processor, are further operable to 

	8.	The system of claim 7, wherein the instrument is configured to display a scale for the personality trait, wherein displaying the updated assessment of the personality trait of the person includes displaying a marking for the updated assessment on the scale.

	9.	The system according to claim 8, wherein the instrument is configured to select the at least one suggested action based on data of one of the predefined sets of values that corresponds to the personality trait or additional data about simplicity of performance. 

	10.	The system according to claim 8, wherein the marking further comprises a first marking, and wherein the instrument is further configured to display a second marking on the scale for the original assessment, wherein the first and second markings are contemporaneously displayed.

	11.	The system of claim 1, wherein the instrument is configured to generate the original assessment.

	12.	The system of claim 11, wherein the instrument is configured to generate the original assessment using information collected via graphical user interface.

	13.	The system of claim 11, wherein the graphical user interface includes a scale and a control to allow the person to select a position on the scale to indicate the original assessment.

	14.	The system of claim 12, wherein the control comprises a slider.

Claims 1-14 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIBTE H BUKHARI/Examiner, Art Unit 2449